Citation Nr: 0728129	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral frostbite of the feet.

2.  Entitlement to service connection for residuals of 
bilateral trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1990.  These matters are before the Board 
of Veterans' Appeals on appeal from a July 2005 rating 
decision by the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran seeks service connection for bilateral foot 
disability that is claimed to be a residual of trenchfoot and 
frostbite in service.  [Exfoliative dermatitis of the feet is 
already service connected.]  

The veteran's complete service medical records (SMRs) are 
unavailable.  It is unclear whether development for those 
records has been exhaustive.  Regardless, because the records 
are apparently lost, VA has a well-recognized heightened duty 
to assist, which includes alternate source searches for 
records, and extends to arranging for a VA 
examination/medical opinion.  

The available records do show that on service separation 
examination the veteran provided a medical history that 
included foot problems; specifically he indicated he had a 
history of trenchfoot in the 1980's.  He has submitted 
corroborating lay evidence that he had frostbite/cold injury 
in service.  He alleges that he received treatment for foot 
problems in service while stationed at Fort Carson, Colorado.  

In support of his claims the veteran has submitted 
postservice medical records showing ongoing treatment for 
bilateral heel spurs, a right bunionectomy in 1995, and a 
right plantar fasciotomy in 2002.  He apparently seeks to 
establish that these are related to frostbite/trenchfoot in 
service.  Diagnoses on VA examination in June 2005 included: 
Status post cold weather injury bilateral feet with residual 
cold sensitivity as described, DJD on x-ray; trench foot 
resolved with no residual sequela; and status post right 
bunionectomy and plantar fasciotomy.  This examination left a 
number of critical questions unanswered, and further 
examination for clarification is needed.   

Specifically regarding cold injury/frostbite, the record 
leaves unclear whether or not the VA examiner found some 
residual pathology from an injury of this type or whether the 
examiner merely considered the veteran's accounts and listed 
subjective complaints of cold sensitivity; furthermore, it is 
unclear (given the manner in which the diagnosis was 
presented) whether the examiner found that DJD shown on x-ray 
is a residual of cold injury.  Regarding residuals of 
trenchfoot, it is unclear (based on the way the diagnosis is 
stated. i.e., "trenchfoot, resolved with no residual 
sequela") whether the veteran has a disability entity which 
currently causes no functional impairment or whether the 
examiner is merely recounting the veteran's history of 
trenchfoot, and found no current disability entity.  Finally, 
as the veteran apparently is claiming that his foot problems, 
including bilateral heel spurs, and residuals of bunionectomy 
and plantar fasciotomy are related to frostbite and 
trenchfoot in service, a medical opinion in this matter is 
needed.   

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for the veteran's 
complete SMRs, to include all records 
depositories where the records may have 
been retired.  The veteran should be asked 
to submit any/all records in his 
possession.  And the medical facility at 
Fort Carson should be specifically 
contacted to determine whether they have 
any of the veteran's SMRs.  If the records 
cannot be located, it should be so 
annotated for the record.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the nature and 
likely etiology of any foot disability he 
may have (other than exfoliative 
dermatitis).  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of the record and examination of 
the veteran the examiner should provide 
opinions responding to the following 
questions:  (1) What is(are) the 
diagnosis(es) for each of the veteran's 
current foot disabilities (other than 
exfoliative dermatitis)?  (2) Is it at 
least as likely as not (i.e., a 50 percent 
or better probability) that any currently 
diagnosed foot disability (to include DJD 
and heel spurs) is a residual 
of/consistent with a frostbite injury or 
trench foot that occurred during the 
veteran's active service.  (The response 
should include a specific opinion as to 
whether or not the veteran has a 
disability entity, symptomatic or non-
symptomatic, that is a residual of 
trenchfoot. (3) Were the veteran's 
bunionectomy and/or plantar fasciotomy 
performed for pathology related to either 
frostbite or trenchfoot?  The examiner 
must explain the rationale for all 
opinions given. 

3.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

